                         Case 3:20-mj-00176            Document 1         Filed 07/28/20        Page 1 of 1

AO 91 (Rev. 11/11) Criminal Complaint


                                     UNITED STATES DISTRICT COURT
                                                                for the
                                                       District
                                                 __________     of Oregon
                                                            District of __________

                  United States of America                         )
                             v.                                    )
                                                                   )      Case No.      3:20-mj-176
            EDWARD THOMAS SCHINZING,                               )
                                                                   )
                                                                   )
                                                                   )
                          Defendant(s)
                            CRIMINAL COMPLAINT
              %<7(/(3+21(2527+(55(/,$%/((/(&7521,&0($16
         I, the complainant in this case, state that the following is true to the best of my knowledge and belief.
On or about the date(s) of                    May 29, 2020                in the county of             Multnomah           in the
                       District of            Oregon           , the defendant(s) violated:

            Code Section                                                     Offense Description
                                                Whoever maliciously damages or destroys, or attempts to damage or
18 USC 844(f)(1)                                destroy, by means of fire, any building, other personal or real property in
                                                whole or in part or possessed by any institution or organization receiving
                                                Federal financial assistance, shall be imprisoned for not less than 5 years
                                                and not more than 20 years, fined under this title, or both.




         This criminal complaint is based on these facts:
See attached affidavit.




         ✔ Continued on the attached sheet.
         u

                                                                                                         Cynthia Chang
                                                                                              Complainant’s signature

                                                                                    Cynthia M. Chang, Special Agent/CFI
                                                                                               Printed name and title

$WWHVWHGWRE\WKHDSSOLFDQWLQDFFRUGDQFHZLWKWKHUHTXLUHPHQWVRI)HG5&ULP3E\
WHOHSKRQHDWBBBBBBBBDPSP
               6:04

Date:             07/27/2020
                                                                                                 Judge’s signature

City and state:                         Portland, Oregon                           Jolie A. Russo, U.S. Magistrate Judge
                                                                                               Printed name and title
